December 9, 2014




                                 JUDGMENT
                 The Fourteenth Court of Appeals
ALLSTATE INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,
    ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY,
ALLSTATE COUNTY MUTUAL INSURANCE COMPANY AND ALLSTATE
       FIRE & CASUALTY INSURANCE COMPANY, Appellants

NO. 14-13-00459-CV                      V.

  REHAB ALLIANCE OF TEXAS, INC. D/B/A STEEPLECHASE FAMILY
HEALTHCARE AND STEEPLECHASE PAIN MANAGEMENT & SURGICAL
 ASSOCIATES, SHEILA SMITH F/K/A SHEILA GOYER, DENNIS SMITH,
  D.C, THE DIAGNOSTIC & INJURY CENTER OF HOUSTON, LLC AND
                  IHSAN SHANTI, M.D., Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Rehab
Alliance of Texas, Inc d/b/a Steeplechase Family Healthcare and Steeplechase Pain
Management & Surgical Associates, Sheila Smith f/k/a Sheila Goyer, Dennis
Smith, D.C, The Diagnostic & Injury Center of Houston, LLC and Ihsan Shanti,
M.D., signed December 13, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.
       We order appellants, Allstate Insurance Company, Allstate Indemnity
Company, Allstate Property & Casualty Insurance Company, Allstate County
Mutual Insurance Company and Allstate Fire & Casualty Insurance Company,
jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.